Citation Nr: 0932469	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for degenerative disc disease of the lumbar spine. 

2.  Entitlement to a disability rating higher than 10 percent 
for arthritis and instability of the left knee.

2.  Entitlement to a disability rating higher than 10 percent 
for arthritis and instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
November 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In June 2009, the Veteran and his spouse presented testimony 
at a hearing before the undersigned Veterans Law Judge at the 
RO (Travel Board hearing).    


FINDINGS OF FACT

1.  Under the criteria in effect since September 2003, 
the Veteran's low back disability, even with consideration of 
the Veteran's complaints of pain, does not cause limitation 
of forward flexion of the thoracolumbar spine to 60 degrees 
or less, limitation of the combined range of motion of the 
thoracolumbar spine to 120 degrees or less, muscle spasm (or 
guarding) severe enough to result in an abnormal gait, 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  While intervertebral disc syndrome is 
shown, there is no evidence of incapacitating episodes or 
neuropathy to the lower extremities.  

2.  For the right and left knee, although there is 
radiographic evidence of arthritis of the right and left knee 
with limitation of flexion to 110 degrees with functional 
loss; there is no additional limitation of motion or 
additional functional loss to warrant a higher rating.  

3.  For the right and left knee, although there is evidence 
of "slight" right and left knee instability, the evidence 
does not demonstrate right and left knee subluxation or 
lateral instability to a "moderate" or "severe" degree.      


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 10 percent for degenerative disc disease of the lumbar 
spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2008).

2.  The criteria are not met for a disability rating higher 
than 10 percent for arthritis of the left knee.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010-5260 (2008).  

3.  The criteria are not met for a disability rating higher 
than 10 percent for arthritis of the right knee.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010-5260 (2008).  

4.  The criteria are met for a separate 10 percent rating, 
but no greater, for instability associated with his service-
connected left knee disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2008).  

5.  The criteria are met for a separate 10 percent rating, 
but no greater, for instability associated with his service-
connected right knee disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in September 2006 
and May 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his increased rating claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the September 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned when service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In addition, with regard to the additional notice 
requirements for increased rating claims, the May 2008 VCAA 
letter was compliant with the U.S. Court of Appeals for 
Veterans Claims (Court's) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  That is, in this letter, 
the Veteran was advised of the evidentiary and legal criteria 
necessary to substantiate a higher rating for his lumbar 
spine and bilateral knee disabilities.  

Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of VCAA notice, VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the Veteran with 
all VCAA notice prior to the May 2005 adverse determination 
on appeal.  But in Pelegrini II, the Court also clarified 
that in these situations VA does not have to vitiate that 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Id.  Rather, VA need only 
ensure the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the timing error was cured.  After 
initially providing VCAA notice in September 2006, the RO 
adjudicated the claim in the January 2007 rating decision and 
January 2008 SOC.  And after providing the Veteran with 
additional VCAA notice in May 2008, the RO again went back 
and readjudicated the claims in the more recent September 
2008 and March 2009 SSOCs.  So each time after providing the 
required notice, the RO reconsidered the claims - including 
to address any additional evidence received in response to 
the notice.  So the timing defect in the notice has been 
rectified.  Prickett, 20 Vet. App. at 376.  In addition, the 
Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the timing of VCAA notice.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), relevant VA 
outpatient treatment records, and various private medical 
records as identified and authorized by the Veteran.  The 
most recent VA examination to determine the current severity 
of his disabilities was in October 2006.  However, the record 
is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2008).  As to his low back, at the hearing the Veteran 
indicated that aside from seeing a chiropractor for his low 
back, he has not undergone any specific treatment since his 
October 2006 VA examination.  There is no clear allegation or 
indication of worsening of his low back disorder since that 
time, such that the October 2006 VA examination is not unduly 
remote.  For his knees, although the last VA examination was 
in October 2006, the claims folder contains subsequent VA 
treatment records, as well as a detailed October 2008 private 
examination.  As set forth under 38 C.F.R. § 3.326(b), 
provided that a private examination is adequate for rating 
purposes, it may be accepted for rating a claim without the 
need for further examination by the VA.  Here, the Board 
finds that the October 2008 private examination is fully 
adequate.          

The Veteran has also submitted private medical evidence and 
several written personal and lay statements, as well as his 
hearing testimony.  Neither the Veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  Therefore, the Board is satisfied that 
all relevant evidence identified by the Veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent 
decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
That is to say, the Board must consider whether there have 
been times when the disability has been more severe than at 
others, and rate it accordingly.  In the present case, all 
issues on appeal arise from a claim for an increased rating 
received in June 2006.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed (in this case, June 2005) until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2008).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Lumbar Spine

The RO has evaluated the Veteran's lumbar spine disorder 
under multiple diagnostic codes.  Arthritis and degenerative 
disc disease have been diagnosed as part of his service-
connected back condition.  He was originally service 
connected at 10 percent for degenerative disc disease under 
Diagnostic Code 5293 (intervertebral disc syndrome) (in 
effect prior to September 2002).  Subsequently, he was rated 
at 10 percent for low back arthritis under Diagnostic Code 
5242 (after September 2003 amendments).  His 10 percent 
rating has been in effect since December 1991.  In this 
decision, the Board will evaluate the disability under 
Diagnostic Code 5243 for intervertebral disc syndrome (IVDS) 
because it ultimately provides the most favorable potential 
rating for the Veteran.  

Significantly, the criteria for spine disorders were amended 
in September 2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  In this case, the Veteran's claim for an 
increased rating was received in June 2006, subsequent to the 
final amendments.  Thus, only the most current version of the 
rating criteria (i.e., the September 2003 amendments) is for 
application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.    

Under the current regulations, the amendments stipulate that 
the Veteran's low back disability (preoperatively or 
postoperatively) is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Under the current regulations, the Veteran's low back 
disability can also be rated under the General Rating Formula 
for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

The Board now turns to its analysis of the evidence of 
record.  Upon a complete review of the evidence of record, 
the Board finds no basis to award a disability rating 
greater than 10 percent for the Veteran's lumbar spine 
disability under the most recent version of the rating 
criteria.  38 C.F.R. § 4.7.  

That is, as to orthopedic manifestations, the evidence does 
not suggest forward flexion of the thoracolumbar spine less 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine less than 120 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In fact, the October 2006 VA examiner 
observed active and passive range of motion findings of 90 
degrees flexion, 30 degrees extension, 30 degrees for right 
and left lateral flexion, and 30 degrees for right and left 
rotation.  The combined range of motion was 240 degrees.  
The October 2006 examiner specifically stated there was no 
muscle spasm, providing clear evidence against the claim.  VA 
treatment records from 2005 to 2008 only occasionally 
reference low back pain and treatment.  The Board observes 
that the medical record does not clearly support the current 
10 percent evaluation, without consideration of the 
functional loss due to pain, stiffness, and impact on 
activities of daily living and work environment discussed in 
the record.

As to functional loss, the Veteran has asserted chronic pain, 
stiffness, and a negative impact on activities of daily 
living and work environment.  The Veteran occasionally wears 
a back brace.  See hearing testimony at page 12.  He and his 
spouse also assert that the Veteran has difficulty with yard 
work, difficulty carrying, difficulty bending over to pick up 
objects, as well as the need to get up from his desk at work 
due to low back pain.  See October 2006 VA examination.  It 
is also difficult for him to lift and turn due to his low 
back pain.  In addition, he has difficulty sleeping.  See 
July 2006 wife statement; January 2007 Notice of Disagreement 
(NOD).  No weakness has been alleged or shown, and the 
October 2006 VA examiner noted no atrophy.  Overall, any 
functional loss present in the low back is adequately 
accounted for in the 10 percent rating assigned.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  

As to arthritis, since the Veteran is already in receipt of a 
10 percent evaluation for arthritis with noncompensable 
limitation of motion of the spine, arthritis does not provide 
a basis to increase the Veteran's evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  That is, a 20 percent rating 
for arthritis is not appropriate since the evidence of record 
does not demonstrate X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
the cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae are considered to be a group of minor joints, 
ratable on disturbance of lumbar spine functions).
 
As to incapacitating episodes, the medical evidence of record 
does not reflect incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks for a 12 
month period during the appeal.  In fact, there is no 
evidence or allegation of bed rest prescribed by a physician 
to support the existence of any incapacitating episode.  At 
the hearing, the Veteran indicated that since he does not 
engage in activities that would aggravate his low back, he 
does not experience incapacitating episodes.  See hearing 
testimony at page 12.  Such an admission by the Veteran 
himself provides strong evidence against a higher rating.  

As to neurological manifestations of his low back disability, 
the evidence of record does not demonstrate neuropathy or 
radiculopathy of the lower extremities associated with his 
service-connected low back disorder.  At the hearing, the 
Veteran denied any recent neurological radiating pain.  See 
hearing testimony at page 13.  There is also no recent 
medical evidence in the claims folder assessing any 
neurological disorder due to his low back.  The Board 
therefore will not assign a separate rating as there is no 
evidence of any neurological manifestations.    

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
symptoms have remained constant (at a 10 percent level) 
throughout the course of his pending appeal, a staged rating 
is unjustifiable for his low back disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the Veteran's low back disability.  38 C.F.R. § 
4.3.  The claim is denied.   

Analysis - Right and Left knee Arthritis

The Veteran's right and left knee traumatic arthritis is 
currently evaluated as 10 percent disabling for each knee 
under Diagnostic Code 5010-5260, arthritis due to trauma and 
limitation of leg flexion.  38 C.F.R. § 4.71a.  VA X-rays and 
magnetic resonance imaging (MRI) reports dated in 2008 for 
the right and left knees confirm bilateral knee arthritis.  

Traumatic arthritis (under Diagnostic Code 5010) is rated 
analogous to degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis, when established by X-ray 
findings, in turn is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved - which, here, are 
Diagnostic Code 5260 for flexion and Diagnostic Code 5261 for 
extension.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  VAOPGCPREC 9-
98.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 also 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  

Upon review of the evidence, ratings beyond 10 percent for 
the Veteran's right knee and left knee arthritis are not 
warranted under Diagnostic Codes 5260 and 5261.  38 C.F.R. 
§ 4.7.  Specifically, at no time during the appeal period has 
the Veteran exhibited bilateral knee flexion limited to 30 
degrees or bilateral knee extension limited to 15 degrees.  
See October 2006 VA examination (0 degrees extension to 117 
and 120 degrees flexion (for left and right knee)); February 
2008 VA treatment record (0 degrees extension to 110 degrees 
flexion); October 2008 private examination (0 degrees 
extension to 130 degrees flexion).  There is no indication of 
any additional range-of-motion loss beyond these findings, 
even with consideration of pain and other factors of 
functional loss.  The Board finds that VA and private medical 
evidence of record supplies clear and probative evidence 
against the claim for a higher rating.

In fact, without consideration of the frequent pain, 
crepitus, swelling, use of a cane by May 2008, and other 
functional loss affecting daily activities and employment, 
documented by VA and private physicians, the current separate 
10 percent evaluations available under Diagnostic Code 5010-
5260 for arthritis with limitation of flexion could not be 
justified.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206.

In addition, a separate rating for limitation of extension is 
not for application because the evidence does not show any 
compensable limitation of extension under Diagnostic Code 
5261, even when considering functional loss.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Other diagnostic codes for knee disabilities that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of this case do not support their 
application.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (for ankylosis of the knee), Diagnostic Code 5258 
(dislocated cartilage), Diagnostic Code 5262 (impairment of 
the tibia and fibula).  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  Therefore, the Board 
will continue to evaluate his right and left knee arthritis 
under Diagnostic Code 5010-5260, but will also consider 
instability under Diagnostic Code 5257 as discussed in detail 
further below.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether 
staged ratings are appropriate.  Since, however, the 
Veteran's symptoms have remained constant (at a 10 percent 
level) throughout the course of his pending appeal, a staged 
rating is unjustifiable for his right and left knee 
arthritis.  

Accordingly, the Board finds that the preponderance of the 
evidence is against  disability ratings greater than 10 
percent for the Veteran's right and left knee arthritis.  38 
C.F.R. § 4.3.  

Analysis - Right and Left knee Instability

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a Veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  

Therefore, the Board will continue to evaluate both his right 
and left knee arthritis as 10 percent disabling under 
Diagnostic Code 5010-5260, but will also consider separate 
ratings for instability under Diagnostic Code 5257 if the 
evidence confirms it.  

According to Diagnostic Code 5257, which rates "other" knee 
impairment, to include recurrent subluxation or lateral 
instability, a 10 percent rating will be assigned with 
evidence of "slight" recurrent subluxation or lateral 
instability; a 20 percent rating will be assigned with 
evidence of "moderate" recurrent subluxation or lateral 
instability; and a "maximum" 30 percent rating will be 
assigned with evidence of severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (2008), pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6.  

The evidence of record supports separate 10 percent ratings 
for instability for both the right and left knee under 
Diagnostic Code 5257.  38 C.F.R. § 4.7.  Specifically, a May 
2006 private treatment record from T. Detwiler, MD., reflects 
the Veteran's complaints that his left knee intermittently 
goes out on him.  The Veteran indicated this symptom is 
separate from his arthritic pain.  Dr. T. Detwiler assessed 
left knee instability.  A May 2006 MRI of the left knee 
confirmed chondromalacia patella with effusion.  At his 
October 2006 VA examination, the Veteran reported that his 
left knee "gives out" a couple of times per week.  He 
reported having fallen twice in the past year due to his left 
knee "locking."  In his January 2007 NOD, the Veteran 
asserted that either his right and left knee catch when he is 
walking or standing, causing him to stumble.  He also 
reiterated his left knee continues to give way and locks 
causing an actual fall.  A December 2007 VA treatment record 
noted that his right and left knee continue to give way when 
he runs, causing him to fall.  VA X-rays and MRIs in 2008 
document effusion, chondromalacia, and a meniscus tear for 
the left knee.  Effusion for the right knee is also 
confirmed.  The Veteran was treated with steroids.  In May 
2008 VA treatment records show the Veteran was provided with 
a cane for occasional use.  An October 2008 private 
examination revealed some improvement after his steroid 
treatments.  But at the June 2009 hearing, he maintained that 
his knees continued to give out at times.  Overall, the 
Veteran has provided competent and credible statements and 
testimony regarding his symptoms of instability in both the 
right and left knee.  Resolving any doubt in his favor, 
separate higher 10 percent ratings are warranted.  38 C.F.R. 
§ 4.3.  

But upon review of the evidence, an even higher rating beyond 
10 percent is not warranted for either right or left knee 
instability under Diagnostic Code 5257.  38 C.F.R. § 4.7.  In 
particular, the evidence of record does not reflect 
"moderate" or "severe" instability in the right or left 
knee, required for a higher 20 percent rating.  A May 2006 
private treatment record from Dr. T. Detwiler assessed no 
pain with medial or lateral stressing of the left knee.  
Anterior drawer sign was somewhat lax.  There was no pain 
during a Lachman's test.  No crepitus was noted on flexion or 
extension.  A private May 2006 MRI revealed that the medial 
and lateral collateral ligaments, as well as the anterior and 
posterior cruciate ligaments, appeared intact.  The October 
2006 VA examiner found no swelling, no dislocation, no 
recurrent subluxation, a negative McMurray's test, a negative 
Lachman's test, and negative anterior and posterior drawer 
tests.  A February 2008 VA treatment record stated there was 
no laxity.  An October 2008 private examination confirmed 
good medial, lateral, anterior, and posterior stability, with 
negative McMurray's tests, and negative apprehension tests.  
Consequently, there is in fact very little objective evidence 
of instability upon clinical evaluation.   

In short, any signs of instability present in the right and 
left knee are more than adequately reflected in the 10 
percent rating assigned for each knee because they are at 
most "slight" in degree.  38 C.F.R. § 4.1.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether 
staged ratings are appropriate.  Since, however, the 
Veteran's symptoms of instability have remained constant (at 
a 10 percent level) throughout the course of his pending 
appeal, a staged rating is unjustifiable for his right and 
left knee instability.  The separate 10 percent ratings for 
right and left knee instability under Diagnostic Code 5257 
are effective from June 6, 2006 - the date his increased 
rating claim was received.    

In summary, the Board finds that the evidence supports 
separate 10 percent disability ratings, but no greater, for 
left and right knee instability under Diagnostic Code 5257.  
38 C.F.R. § 4.3.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, the rating criteria for low back and bilateral 
knee disabilities reasonably describe the claimant's 
disability level and symptomatology, with consideration of 
factors of functional loss.  Thus, the Veteran's disability 
picture is contemplated by the Rating Schedule, such that the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-
116 (2008); VAOPGCPREC 6-96. 
 
In any event, the Board finds no evidence that the Veteran's 
disabilities markedly interfere with his ability to work, 
meaning above and beyond that contemplated by his separate 
schedular ratings.  The Veteran is able to work as a systems 
analyst (a sedentary job), with only some minor difficulties.  
There is no indication of any missed work days due to his 
service-connected disorders.  Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Finally, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations due solely to his service-connected 
disabilities, to suggest he is not adequately compensated for 
his disability by the regular Rating Schedule.  VAOPGCPREC 6-
96.  His evaluation and treatment for his service-connected 
disorders on appeal has been primarily on an outpatient 
basis.  


ORDER

A disability rating higher than 10 percent for degenerative 
disc disease of the lumbar spine is denied.   

A disability rating higher than 10 percent for arthritis of 
the left knee is denied. 

A disability rating higher than 10 percent for arthritis of 
the right knee is denied. 

A separate 10 percent disability rating for instability of 
the left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate 10 percent disability rating for instability of 
the right knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


